Citation Nr: 1750761	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  10-34 050	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1. Entitlement to an initial disability rating in excess of 10 percent for residuals of a traumatic brain injury (TBI) (previously rated as headaches, to include a symptomatic pineal cyst), prior to October 23, 2008.

2. Entitlement to a disability rating in excess of 40 percent for residuals of a TBI (rated previously as headaches, to include a symptomatic pineal cyst), from October 23, 2008 to the present.

3. Entitlement to an initial disability rating in excess of 50 percent for bilateral homonymous hemianopia, to include blurry vision.

4. Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1996 to September 2000, and from May 2006 to June 2008, with additional Reserve service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the appeal presently rests with the RO in Baltimore, Maryland.

As a matter of background, the claims on appeal were originally remanded in November 2014.  In December 2015, the Board issued a decision and remand, which denied a rating in excess of 50 percent for bilateral homonymous hemianopia, and remanded in the increased rating claims for TBI for further development.  As part of the increased rating claims for TBI, the Board specifically included the issues of service connection of bilateral hearing loss and tinnitus, secondary to TBI.  The Veteran filed a motion for reconsideration with the Board decision, explaining that he never received notice of a scheduled Board hearing in 2013.  As a result, in April 2016, the Board vacated the December 2015 decision and remand, and remanded all of the issues for a hearing.  In October 2016, the Veteran withdrew his hearing request.  The matter was returned to the Board in January 2017.

In January 2017, the Board issued a new remand, which ordered new examinations in connection with the increased rating TBI claims and service connection claims for tinnitus and bilateral hearing loss (which is included in the appeal under the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009)).  It also ordered the RO to consider an extraschedular rating for bilateral homonymous hemianopia.  The claims were to be reconsidered and a supplemental statement of the case issued if the benefits sought on appeal were not granted in full.  

In a July 2017 rating decision issued by the Appeals Management Center granted service connection for tinnitus, secondary to TBI.  A supplemental statement of the case issued at the same time denied service connection for bilateral hearing loss, and declined to grant an extraschedular rating for bilateral homonymous hemianopia.  Those issues are now returned to the Board for further appellate review.  To the extent that the July 2017 rating decision and supplemental statement of the case addressed the claim of increased ratings for residuals of TBI, those issues are addressed in the below remand.  

The issues of entitlement to increased disability ratings for residuals of TBI are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a statement submitted on July 20, 2017, the Veteran withdrew his appeal for a higher rating for bilateral homonymous hemianopia.

2. The Veteran does not have bilateral hearing loss for VA purposes.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal for an increased rating for bilateral homonymous hemianopia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2. The criteria for service connection of bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2016).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, on July 20, 2017, the Veteran submitted a statement in which he asserted "[a]t this time, I will no longer pursues additional considerations for bilateral homonymous hemianopia] unless, unfortunately my current condition worsens in the future," hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  Here, the duty to notify was satisfied by way of letters sent in September 2009, December 2009, August 2010, January 2017, and February 2017.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006)

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, VA examination reports, and statements from the Veteran and his representative.  Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Service Connection

The Veteran seeks service connection for bilateral hearing loss, secondary to his service-connected residuals of a TBI.  

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies, 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2016).

In the instant case, the Board finds that service connection must be denied because the Veteran does not meet the statutory criteria for a diagnosis of bilateral hearing loss.  

The Veteran was afforded a VA examination in February 2017.  At that time, audiogram testing showed the following puretone thresholds in Hertz:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
30
LEFT
20
15
15
20
35

Maryland CNC Testing showed speech discrimination scores of 94 percent in both the right and left ear.

In light of the results of this examination, the Board must deny the claim.  None of the auditory thresholds are 40 Hertz or greater, and he does not have at least three thresholds at 26 Hertz or greater in either ear.  Further, his speech discrimination scores are not less than 94 percent for either ear.   As such, the Board must determine that the Veteran does not meet the criteria for a diagnosis of hearing loss for VA purposes at this time.  Essentially, the Veteran fails the first criteria for service connection, namely, a presently diagnosed disability.

The Board notes that this holding does not preclude the Veteran from obtaining service connection for hearing loss in the future, presuming that his hearing loss worsens to the point of meeting the statutory criteria for that disability.  However, under the present statutory guidelines, the Board cannot grant the claim.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2016).







ORDER

The appeal for an increased rating for bilateral homonymous hemianopia is dismissed.

Service connection for bilateral hearing loss is denied.  


REMAND

The Veteran seeks increased disability ratings for residuals of a TBI.  He is presently rated as 10 percent disabling prior to October 23, 2008, and as 40 percent disabling thereafter.  

In its January 2017 remand, the Board requested that the Veteran be afforded a new VA examination, and the issue readjudicated and a supplemental statement of the case issued before being returned to the Board.  A new examination was accomplished in February 2017, and in July 2017, the RO issued a new rating decision, granting service connection separately for migraine headaches, secondary to a TBI, with a disability rating of 50 percent, and proposing that the rating for TBI be reduced to noncompensable.  That proposed rating reduction was not actually assigned an effective date in that rating decision.  Nonetheless, the Veteran submitted a statement shortly thereafter disagreeing with the proposed reduction from 40 percent to noncompensable.

Although the procedural requirements in 38 C.F.R. § 105(e) (2016) do not technically apply in a situation where a disability is reclassified as another disability, as opposed to merely reducing the rating for a single disability, the RO treated the situation as a reduction, and allowed the Veteran the opportunity to respond before instituting the change.  On July 20, 2017, the Veteran submitted a disagreement with the proposed changed.  Unfortunately, at this point, a new rating decision has yet to be issued which fully adjudicates the proposed change, and therefore, the Board cannot address the remaining claims until effective dates for the reclassification/reduction are finalized.  As such, the issues of increased ratings for residuals of TBI are not ripe for Board review at this time, and must be remanded so that the RO can finalize the ratings on appeal.

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.

2. The RO should finalize its readjudication of the ratings on appeal for residuals of TBI and the, now separate, grant of service connection for migraine headaches.   Specifically, the RO should issue a rating decision which institutes the changes proposed, particularly assigning dates for the proposed changes, should the RO determine that they should become final.

3. Thereafter, return the matter to the Board for further appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


